Mr President, Excellencies, ladies and gentlemen.
This is the first time in the UN General Assembly’s 75-year history that world leaders are not gathering in person. The decision to proceed with the High Level Week largely virtually is testament to our commitment to multilateralism and the UN.
I would like to congratulate His Excellency Volkan Bozkir on his election as President of the 75th session of the General Assembly. I would also thank His Excellency Tijjani Muhammad-Bande, President of the 74th session, for steering the UN through this very challenging period.
COVID-19 has become the defining crisis of our time. The global death toll continues to rise, and the global economy, trade, and travel have all been severely disrupted. Millions of jobs and hundreds of thousands of lives have been lost.
The world is facing a period of prolonged turmoil. The multilateral system is confronted by nationalism, xenophobia, the rejection of free trade and global economic integration, and the bifurcation of technology and supply chains. But these threats are not new. COVID-19 has in fact accelerated and intensified these preexisting trends. Protectionism and unilateral action will ultimately be self defeating.
First, modern supply chains are very complex. It is extremely difficult to completely onshore all production of key items since the materials and expertise from elsewhere will always be needed at multiple steps of the process. Many countries experienced disruptions to the flow of essential goods during the lockdowns. Supply chains based on “just-in-time” efficiency are now being reviewed on the basis of “just-in-case”.
Second, bifurcation shrinks the global pool of knowledge and reduces opportunities for the sharing of the benefits of research and innovation. It is because countries were open to sharing scientific knowledge that we were able to produce test kits quickly during this pandemic in the early phase. As my Prime Minister said at the Global Vaccine Summit last June, what we need now is vaccine multilateralism. We need greater international cooperation to ensure equitable and universal access to COVID-19 vaccines
Third, breaching contractual obligations for the export of critical goods and movement of people erodes trust between nations.
Our path to the post-COVID-19 “new normal” will not be linear. At each stage of the way, all countries need to balance the public health concerns with economic and social concerns, and make trade-offs based on their unique national circumstances. Continued international cooperation is key to overcoming the devastating impact of the pandemic and to rebuilding. We need to build greater trust, and we need to learn from one another. We also need to cooperate to establish safe protocols in order to re-start travel again.
Importance of Multilateralism
The pandemic has not changed Singapore’s fundamental belief in the necessity of multilateralism. Small countries make up over half of the membership at the UN. It is essential to have a system where small sovereign states have an equal voice and disputes can be settled peacefully, in accordance with international law and agreed rules. This is why Singapore worked with a cross-regional group of countries to establish the Forum of Small States back in 1992. The Forum of Small States has always been a champion of the UN and for a rules-based multilateral system. You can count on the Forum of Small States to continue speaking up for a stronger UN and for greater multilateralism.
But the multilateral system does not only advance the interests of just small states. Large nations also benefit from acting through multilateral institutions because they gain political legitimacy. We all benefit from a more peaceful, stable and prosperous global environment. Multilateral institutions provide an avenue for countries to pool our ideas and to work together to deal with the common challenges facing humanity, including COVID-19 now, and are also essential for us to advance our shared interests.
The current system is not perfect. Much more has to be done to strengthen and reform the rules-based multilateral system. It needs to be fit for purpose, and be able to adapt to the changing realities of today.
Overcoming and Recovering from COVID-19
There are several short- and medium-term challenges that we need to overcome. First, we need to defeat COVID-19 together. We need to understand that none of us, in nations large or small, will be safe until all of us are safe together. And what we need now is more global cooperation, not less. We have to ensure that medical supplies and scientific collaboration can continue to flow across borders, and we need to intensify our exchange of information and infection protocols, if we hope to resume some semblance of a “normal” life, including the resumption of international travel, and to do all this safely.
In this context, the pursuit of vaccine multilateralism is critical to ensure universal and equitable access to a COVID-19 vaccine, and to maximise the global health impact of an eventual vaccine. Singapore and Switzerland have been working with thirteen other like-minded partners as Friends of the COVID 19 Vaccine Global Access Facility. COVAX, for short. The COVAX Facility seeks to reduce risk and facilitate equitable access to vaccines by all nations.
We continue to support the World Health Organisation’s (WHO) efforts in formulating responses to COVID-19 and to facilitating vaccine development. Postpandemic, it may be necessary to review how the WHO processes can be improved further, but for now, we should focus on the immediate priority of overcoming the pandemic.
Second, we need to work together to rebuild our communities and institutions. In the immediate term, we need to help those who have lost their family members, lost livelihoods and had their education interrupted. We should also consider ways to tackle the inequalities which COVID-19 has exposed and in some cases exacerbated. We need to build more equitable societies.
Ensuring an open trading system is key to rebuilding efforts. No country can be completely self-sufficient. It is in the interest of all countries that we uphold and strengthen supply chain connectivity. In fact, seeking more markets and diversifying our sources of supply will build resilience. This is why Singapore issued a Joint Ministerial Statement affirming supply chain connectivity with Australia, Canada, Chile, New Zealand, Brunei and Myanmar, and at the UN, spearheaded the Joint Statement on Open Markets, Flow of Essential Goods and Supply Chain Connectivity which, I am glad to report, had 175 co-sponsors.
It is hard to over-emphasise that the open, rules-based multilateral trading system is a foundation for sustainable global recovery. The system has allowed countries to trade in goods and services in mutually beneficial ways. It has raised hundreds of millions of people from poverty. In the aftermath of COVID-19, we should look at ways to support and strengthen this system to make it work better for the future. We also need to rebuild safe and reliable transport networks to facilitate the resumption of people mobility.
Third, as we rebuild, we must continue the important work of increasing resilience to meet the challenges posed by the digital revolution, by cybersecurity threats, by climate change, and transboundary pollution.
I shall focus today on the challenges posed specifically by the digital revolution and climate change. We must harness new digital technology for the benefit of all our societies whilst mitigating the possible negative impact. COVID-19 has accelerated the deployment of artificial intelligence, robotics, digital payments, e-government services, and remote work.
At the national level, we need to ensure digital inclusion, especially for communities such as older persons, people with disabilities and the financially disadvantaged. We have a responsibility to help our people to upskill and re-skill to be equipped for jobs of the future. We also have to help our businesses leverage digital tools to grow, become more efficient, more competitive and to find new customers.
At the international level, governments, businesses, and individuals need to be able to transact and transfer data securely across borders. It is thus critical to collectively develop a trusted, open, and inclusive cyberspace underpinned by international law and norms of responsible State behaviour. This is why Singapore strongly supports the UN Secretary-General’s Roadmap for Digital Cooperation. We will also continue to work with the UN Group of Governmental Experts on Advancing Responsible State Behaviour in Cyberspace in the Context of International Security and the Open-Ended Working Group on Developments in the Field of ICTs in the Context of International Security, the OEWG, for short.
On climate change, the Paris Agreement established a very important global consensus for action on climate change. We must not lose sight of our goal to preserve this planet for future generations. COVID-19 showed how inextricably linked our well-being is to the health of our one and only planet and for the environment that envelopes us. It is irrefutable that respect for biodiversity and wildlife is essential for humankind’s own health and our existence. Countries should therefore align recovery efforts with longterm climate goals.
Climate change presents a clear and present danger for Singapore and indeed, for all other small island nations. Although our impact on global emissions is small, we are especially vulnerable, and that is why Singapore takes our climate action obligations so seriously. We submitted our enhanced 2030 Nationally Determined Contribution to the Paris Agreement and Long-Term Low-Emissions Development Strategy for 2050 and beyond to the UN Framework Convention on Climate Change in March 2020, even in the midst of tackling this current pandemic.
The Post-COVID Multilateral System
Countries cannot hope to go back to the way things were before COVID 19 came upon us, and neither can the multilateral system. We must adapt and we must reinforce our international institutions so that they remain open, inclusive, transparent, and fit for purpose.
The role of the UN, in particular, is crucial. It is indispensable as a universal platform for cooperation, based on the principles of equality, mutual respect, mutual benefit and international law. But the UN itself must adapt and reform in order to respond effectively to contemporary and future challenges if it is to remain relevant for the next 75 years.
The UN Secretary-General has already initiated some of this essential work. But the reform of the UN should not only be geared towards meeting new challenges, but also on promoting the forging of consensus amongst Member States on emerging issues. There needs to be continued emphasis on longstanding issues like support for Small Island Developing States and the Least Developed Countries.
We need to concurrently revitalise the General Assembly and make a genuine attempt to reform the Security Council. International governance, now more than ever before, needs to be more representative, more inclusive, and more open. We need to take into account a wide spectrum of views and do more to acknowledge the rich diversity of our global community. The UN and the Secretary-General’s ability to take on current and future challenges also depends on the political and financial commitment from member states. It is thus essential that we continue to support.
Likewise, other multilateral institutions, such as the World Trade Organisation (WTO), need to be reformed as well. The WTO is the neutral arbiter for international trade disputes with the mandate to monitor and enforce internationally agreed trade laws. Singapore, as a strong supporter of a rules based multilateral trading system, believes in the value of the WTO, and this has brought decades of prosperity to all of us. However, the WTO’s rules were designed for an agricultural and manufacturing- based world economy, and today are in urgent need of reform. The world needs appropriate rules for services, especially digital services and intellectual property, in preparation for this digital age that is unfolding in front of us.
Singapore is committed to working with others to keep the WTO relevant and well-functioning. For instance, we worked with 22 other like-minded countries to establish the Multi-Party Interim Appeal Arbitration Arrangement to keep the WTO’s arbitration mechanism functioning.
We expect the World Intellectual Property Organisation’s role to grow as the world moves progressively online, into cyberspace, and new value is created.
We must seize the opportunity of the UN’s 75th anniversary and that presented by the current COVID-19 pandemic to reinvigorate the rules-based multilateral system. We have a chance to collectively recreate the conditions for inclusive economic growth envisioned in the 2030 Agenda for Sustainable Development. We need to strengthen our collective ability to respond to future shocks, and COVID-19 has been a clear and present example of that shock, and we need to be able to respond through the multilateral system.
This current crisis has brought into sharp relief our common humanity. We must not leave anyone behind or alone.
Thank you very much.